Citation Nr: 0612526	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-36 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability.

2.  Entitlement to service connection for an eye disability, 
claimed as conjunctivitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
September 1975. 

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA), North Little Rock, 
Arkansas, regional office (RO).

In December 2004, the Board remanded the case for additional 
development.  Subsequently, an October 2005 rating action, in 
pertinent part, again denied the two issues listed on the 
first page of this document.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board's previous remand directed that VA eye and 
gastroenterological examinations be conducted, with the 
examiners to review the claims folder, including records that 
were to be obtained prior to the examinations.  The examiners 
were to provide medical opinions addressing the specific 
questions posed by the Board.  

As pointed out by the veteran's representative, the VA eye 
examination conducted in June 2005 was done without benefit 
of review of the claims folder, and did not include a medical 
opinion.  The stomach examination conducted in June 2005 
apparently was performed by the same examiner who performed 
an orthopedic examination, rather than by a specialist, and 
this examination was conducted prior to the association of 
the requested records with the claims folder.

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998) (The United States Court of Appeals for 
Veterans Claims vacated and remanded a Board's decision 
because it failed to ensure that the regional office achieved 
full compliance with specific instructions contained in a 
Board remand).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
an examination by a VA board-certified 
gastroenterologist (if available- if not, 
a VA gastrointestinal examination will 
suffice) to determine the nature and 
extent of all current stomach pathology.  
All necessary tests should be conducted 
and the examiner should review the results 
of the testing prior to completion of the 
report.  All gastrointestinal pathology 
and symptomatology should be noted.  The 
examiner should review the claims folder, 
including the service medical records, VA 
outpatient records dated in April and July 
1993, and November 1998, and the VA 
treatment records dated from 1975 to 2005 
that were associated with the claims 
folder subsequent to the previous VA 
examination.

The examiner is requested to provide an 
opinion as to whether there is a 50 
percent probability or greater that any 
current stomach/gastrointestinal pathology 
is related to any complaints or findings 
noted during service.  The report of 
examination should include a complete 
rationale for the conclusions reached.

2.  The RO should return the claims folder 
to the examiner who conducted the June 
2005 VA eye examination.  The examiner 
should review the claims folder, including 
the service medical records, VA outpatient 
records dated in May 2001 and October 
2002, and VA treatment records dated from 
1975 to 2005 that were associated with the 
claims folder subsequent to the previous 
VA examination.

The examiner is requested to provide an 
opinion addressing whether there is a 50 
percent probability or greater that any 
current eye pathology is related to any 
complaints or findings noted during 
service.  The report of examination should 
include a complete rationale for the 
conclusions reached.

3.  Following the above, the RO should 
review the veteran's claims for service 
connection for a stomach disability and an 
eye disability.  If a benefit sought on 
appeal remains denied, a supplemental 
statement of the case should be furnished 
to the veteran and his representative, and 
they should be afforded the appropriate 
period of time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






